Case 3:18-cv-00142-HES-MCR Document 17. Filed 10/02/18 Page 1 of 8 PagelD 130

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

NATHANIEL JONES, JR.,

Plaintiff,
Ve: - Case No. 3:18-cv-142-J-20MCR
DR. FERNANDO CRUZ, et al.,

Defendants.

 

. ORDER OF DISMISSAL WITHOUT PREJUDICE

Plaintiff, an inmate of the Florida penal system, initiated
this case by filing a pro se Civil Rights Complaint pursuant to 42
U.S.C. § 1983. After reviewing the Complaint, the Court identified
some deficiencies and ordered Plaintiff to file an amended
complaint. See Order (Doc. 5). Plaintiff did so on March 15, 2018,
pursuant to the mailbox rule. See Amended Complaint (Doc. 6);
Supplement (Doc. 10). Plaintiff, however, failed to. sign the
Amended Complaint. Therefore, the Court gave him one final
opportunity to amend his claims to comply with the Federal Rules of
Civil Procedure and to properly state a claim. See Order (Doc. 12).
Plaintiff filed a Second Amended Complaint (Doc. 16) with exhibits
on September 21, 2018. |

In the Second Amended Complaint, Plaintiff names as Defendants

Dr. Fernando Cruz, Dr. Wilbur Bala, Nurse Davis, and Centurion of

Florida, LLC. He claims that Defendants were deliberately
Case 3:18-cv-00142-HES-MCR Document 17° Filed 10/02/18 Page 2 of 8 PagelD 131

indifferent to his serious medical needs. Specifically, he asserts
that when he arrived at Baker Correctional Institution on April 28,
2016, he saw Nurse Davis and told her about the wound on his leg.
She removed Plaintiff’s bandages and stated, “It looks fine[.] Let
some air get to it.” Plaintiff was then escorted to confinement,
and his “pants continually rubbed and pulled at [the] stitches in
this] leg.” He claims that because Nurse Davis removed his bandage,
his “leg became stuck to [his] sheet due to drainage and. [he] had
a cockroach eating on [the] wound Sunday morning approx[imately]
5:00 AM May 1s, 201[6].” He alleges that due to Nurse Davis’
negligence, he suffered a lot of pain and the wound became
infected.

A few days later, on May 3, 2016, Plaintiff was seen by Dr.
Cruz. Dr. Cruz reviewed Plaintiff’s chart and examined his wound.
He “swabbed the wound to send to the lab and then he prescribed 3
oral: antibiotics . . . plus 4 days of injected antibiotics,” but
the stitches were left in place. On May 6, 2016, Plaintiff was seen
for wound care, and his wound had become inflamed. Dr. Cruz
examined Plaintiff again on May 10, 2016, and asked Plaintiff
whether he had been taking the prescribéd antibiotics. Plaintiff
said he had, and when the results of the first wound-swab could not
_be located, Dr. Cruz swabbed the wound a second time and removed

Plaintiff’s stitches. Plaintiff claims that because Dr. Cruz

 

1 Plaintiff wrote 2018, but the Court assumes he means 2016.

2
Case 3:18-cv-00142-HES-MCR Document 17 Filed 10/02/18 Page 3 of 8 PagelD 132

mislabeled the first swab and failed ‘to remove his stitches
earlier, Plaintiff suffered in pain Since his arrival at Baker
Correctional Institution.

In July 2016, Plaintiff returned to Lawtey Correctional
Institution and saw Dr. Bala. Dr. Bala determined that Plaintiff
did not need to return to the Reception and Medical Center for a
follow-up with the Infection and Disease Specialist, because Dr.
Bala could address Plaintiff’s problems. Two weeks later, Plaintiff
saw Dr. Bala again. Plaintiff asserts that the infection in his leg.
came back four times that year because Dr. Bala did not send him
back to the Infection and Disease Specialist. As a result, he
alleges that he suffered the following complications: (1) he had c-.
diff for more than 2% months before Dr. Bala tested him; (2) the
range of motion in his leg decreased; (2) he developed digestion
issues which have been addressed by -another physician at a.
different institution, “but not fully and properly addressed”; and
(4) he has “food allergies to wheat (gluten), soy, fish, peanuts,
[and] milk.” According to Plaintiff, “all ’ [of] this could have been:

resolved if Dr. Bala didn’t refuse [Plaintiff] going back to see
the” Infection and Disease Specialist.

Finally, as to Centurion, Plaintiff alleges that the.
individual Defendants work for Centurion, and Centurion’s “laws

[and] policies to give bare minimum. . . medical treatment” caused
Case 3:18-cv-00142-HES-MCR Document 17. Filed 10/02/18 Page 4 of 8 PagelD 133

him to suffer mentally and physically. As relief, Plaintiff
requests monetary damages for his “pain and suffering.”

The Prison Litigation Reform Act requires the Court to
dismiss a case at any time if the Court determines that the action
is frivolous, malicious, fails to state a claim upon which relief.
can be granted, or seeks monetary relief against a defendant who is
immune from such relief. See 28 U.S.C. § 1915(e) (2) (B). The Court
liberally construes the pro se plaintiff's allegations. See Haines
v. Kerner, 404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d
1171, 1175 (11th Cir. 2011).

With respect to whether a complaint “fails to state a claim on:
which relief may be granted,” § 1915 (e) (2) (B) (ii) mirrors the
language of Federal Rule of: Civil. Procedure 12(b) (6), so courts
apply. the same standard in both contexts. Mitchell v. Farcass, 112
F.3d 1483, 1490 (11th Cir. 1997); see also Alba _v. Montford, 517
F.3d 1249, 1252 (lith Cir. 2008). “To survive a motion to dismiss,
a complaint must contain sufficient factual matter, accepted as_
true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Igbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 570 (2007)). “Labels and conclusions” or
“a formulaic recitation of the elements of a cause of action” that
amount to “naked assertions” will not do. Id. (quotations,
alteration, and citation omitted) . Moreover, a complaint must

“contain either direct or inferential allegations respecting all
Case 3:18-cv-00142-HES-MCR Document17 Filed 10/02/18 Page 5 of 8 PagelD 134

the material elements necessary to sustain a recovery under some.
viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253
F.3d 678, 683.(11th Cir. 2001) (quotations and citations omitted) .

To state a claim under 42 U.S.C. § 1983, a plaintiff must:
allege that a person acting under’ color of state law deprived him
of a right secured under the Constitution or laws of the United
States. See Salvato v. Miley, 790 F.3d 1286, 1295 (llth Cir. 2015); —
Harvey v. Harvey, 949 F.2d 1127, 1130 (1ith Cir. 1992). Moreover,
“conclusory allegations, unwarranted deductions of facts, or legal
conclusions masquerading as facts will not prevent dismissal.”
Rehberger Vv. Henry Cty., Ga., 577 F. App’ x 937, 938 (llth Cir.
2014) (per curiam) (quotations and citation omitted). In the
absence of a federal constitutional deprivation or violation of a
federal right, a plaintiff cannot sustain a cause of action against
a defendant.

“To prevail on [a] § 1983 claim for inadequate medical
treatment, [the plaintiff] must show (1) a serious medical need;
(2) the health care providers’ deliberate indifference to that
need; and (3) causation between the health care providers’
indifference and [the plaintiff’s] injury.” Nam Dang by & through

Vina Dang v. Sheriff, Seminole Cty. Fla., 871 F.3d 1272, 1279 (11th

Cir. 2017) (citation omitted).*% “Deliberate indifference must be

 

2 Deliberate indifference claims analyzed under the Fourteenth
Amendment and Eighth Amendment are “‘subject to the same scrutiny.”
Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016) (quoting

5
Case 3:18-cv-00142-HES-MCR Document 17 Filed 10/02/18 Page 6 of 8 PagelD 135

more than an inadvertent failure to provide adequate medical care,
negligence in diagnosis or treatment, or medical malpractice.”
McLeod v. Sec’y, Fla. Dep’t of Corr., 679 F. App’x 840, 843 (11th:
Cir. 2017) (citing Estelle v. Gamble, 429 U.S. 97, 105-06 (1976)).
Indeed, deliberate indifference to'a serious medical need requires
“three components: (1) subjective knowledge of a risk of serious.
harm; (2) disregard of that risk; (3) by conduct that is more than
mere negligence.” Farrow v. West, 320 F.3d 1235, 1245 (1lith Cir.
2003) (citations omitted); see Melton Vv. Abston, 841 F.3d 1207,
1223 & n.2 (llth Cir. 2016).

Plaintiff has not alleged sufficient factual allegations,
accepted as true, to state claim of deliberate indifference. At
most, he has alleged that Defendants may have been negligent, but
claims of ‘negligence or medical malpractice “are not
‘constitutional violation[s] merely because the victim is a
prisoner.'” Harris v. Coweta Cty., 21 F.3d 388, 393 (11th Cir.
1994) (quoting Estelle, 429 U.S. at 106). Moreover, the law is well
settled that the Constitution is not implicated by the negligent
acts of corrections officers and medical personnel. See Daniels v.
Williams, 474 U.S. 327, 330-31 (1986); Davidson v. Cannon, 474 U.S.

344, 348 (1986) (“As we held in Daniels, the protections of the Due

 

Mann v. Taser Int’l, Inc., 588 F.3d 1291; 1306 (11th Cir. 2009));
see Dang, 871 F.3d at 1279 (“Dang’s claims [as a pretrial detainee]
are evaluated under the same standard as a prisoner’s claim of
inadequate care under the Eighth Amendment.” (citation omitted)).

6
Case 3:18-cv-00142-HES-MCR Document 17 Filed 10/02/18 Page 7 of8 PagelD 136

Process Clause, whether procedural or substantive, are just not
triggered by lack of due care by prison officials.”). Consequently,
any allegedly negligent conduct of which Plaintiff complains does
not rise to the level of a federal constitutional violation and
provides no basis for relief in this 42 U.S.C. § 1983 action. |

As to Defendant Centurion, Plaintiff was previously advised
that supervisory liability has been rejected as a theory of
liability in § 1983 cases. See Keith vy. DeKalb Cty., Ga., 749 F.3d
1034, 1047 (llth Cir. 2014) (citing Cottone v. Jenne, 326 F.3d
1352, 1360 (11th Cir. 2003)). Yet, Plaintiff attempts. to hold
Centurion liable based solely on the actions of its employees. He
has not alleged any facts to suggest that his injuries were caused
by a custom, policy, or practice of Centurion. His conclusory.
statement that Centurion’s laws and policies to provide minimal
medical care caused him injury is insufficient. Thus, Plaintiff has
failed to state a claim against Defendant Centurion.

In sum, this case is due to be dismissed pursuant to 28 U.S.C.
§ 1915(e) (2) (B). Accordingly, it is

- ORDERED:

©. 1. This case is DISMISSED WITHOUT PREJUDICE.

2. The Clerk of Court shall’ enter judgment dismissing this

case without prejudice.
Case 3:18-cv-00142-HES-MCR Document 17 Filed 10/02/18 Page 8 of 8 PagelD 137

3. The Clerk shall terminate any pending motions and close

_the file.

DONE AND ORDERED at Jacksonville, Florida, this [a day of.

October, 2018.

   

  

S¥FATES T JUDGE

JAX-3 9/28
on
Nathaniel Jones, Jr., #K65586
